DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 44-47 recited “[A] computer-readable storage medium”, which is functional descriptive material (e.g. computer program per se). Functional descriptive material is nonstatutory when claimed as descriptive material per se. Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer readable medium it becomes structurally and functionally interrelated to the medium and will be statutory. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ 2d 1031, 1035 (Fed, Cir. 1994).  
Therefore, in order to overcome the rejection, the preamble of claims 19 and 22 should be changed to-- A nontransitory computer-readable storage medium--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15, 21, 28, 31-32, 36, 40-42, and 44-45 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Baek et al, US Pub. 2016/0150435 A1, hereinafter referred to as Baek.
Rregarding claims 1, 21, 31, 36, 40, 42, 44, and 46, Baek discloses method and apparatus for efficiently measuring a reference signal (RS) transmitted from a base station (BS) in a communication system using beamforming comprising: receiving a beam management event configuration indicating a type of at least one beam to measure in determining occurrence of a trigger condition for a beam management event (see fig. 11, step 1105, fig. 13, step1305, a MS receives a measurement control per beam or beam group from a BS); measuring a parameter of a signal received from one or more nodes, wherein the signal corresponds to the type of the at least one beam (fig. 11, step 1120, fig. 13, step 1315, acquire measurement parameter); determining, based on the parameter of the signal, the occurrence of the trigger condition for the beam 
Regarding claims 2, 32, 41 and 45, Baek discloses based on reporting the indication of the occurrence of the trigger condition, a beam configuration for utilizing received beams in communicating with the one or more nodes or the different node (see fig. 11).
Regarding claim 3, at least one of determining the occurrence of the trigger condition or reporting the indication of the occurrence of the trigger condition disclosed by Baek inherently occurs in a media access control (MAC) layer.  
Regarding claim 4, at least one of determining the occurrence of the trigger condition or reporting the indication of the occurrence of the trigger condition disclosed by Baek inherently occurs in a radio resource control (RRC) layer.
Regarding claims 15 and 28, Baek discloses wherein the beam management event configuration indicates, for the trigger condition, a time during which the trigger condition occurs before reporting the indication (see claims 2 and 17, Time-to-trigger (TTT)).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-14, 16-20, 22-27, 29-30,33-35, 37-39, 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as shown above.
Regarding claims 5, 22, 24, 33 and 38, Baek does not disclose wherein the beam management event configuration indicates the type as a channel state information reference signal (CSI-RS) and an identifier of the CSI-RS to measure. Examiner takes official notice using CSI-RS for measuring is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to adapt with conventional system using in wireless network.

Regarding claim 7, Baek does not disclose further comprising receiving, based on reporting the indication of the occurrence of the trigger condition, a beam configuration for utilizing received beams in communicating with the one or more nodes or the different node, wherein the received beams correspond to channel state information reference signals (CSI-RSs). Examiner takes official notice using CSI-RS for measuring is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to adapt with conventional system using in wireless network.
Regarding claims 8, 25, 35, 37 and 47, Baek does not disclose wherein the beam management event configuration indicates the type of a first beam to measure as a channel state information reference signal (CSI-RS), a second type of a second beam to measure as a new radio synchronization signal (NR-SS), an identifier of the CSI-RS, and an identifier of the NR- SS. Examiner takes official notice using CSI-RS and NR-SS for measuring is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-
Regarding claims 9, 26, and 43 Baek does not disclose wherein the beam management event configuration indicates the type as a group of beams comprising two or more channel state information reference signals (CSI-RSs) and/or new radio synchronization signals (NR-SSs), and an identifier of the group of beams, and further comprising determining identifiers of the two or more CSI-RSs and/or NR-SSs, wherein measuring the parameter of the signal comprises measuring parameters of multiple signals corresponding to the identifiers of the two or more CSI-RSs and/or NR-SSs. Examiner takes official notice using CSI-RS and NR-SS for measuring is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to adapt with conventional system using in wireless network.
Regarding claim 10, Baek does not disclose wherein measuring the parameter of the beam comprises determining an average of the parameters of the multiple beams. Examiner takes official notice using average of parameters is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to improve quality of service.
  Regarding claim 11, Baek does not disclose wherein measuring the parameter of the beam comprises determining a maximum of the parameters of the multiple beams.  Examiner takes official notice using a maximum of parameters of the multiple 
Regarding claims 12 and 27, Baek does not disclose wherein the beam management event configuration indicates a type of the parameter corresponding to at least one of a reference 31 030284.18139Qualcomm Ref. No. 176695signal received power (RSRP), a reference signal received quality (RSRQ), or a signal- to-interference-and-noise ratio (SINR). Examiner takes official notice using one of RSRP, RERQ and SINR parameters is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to improve quality of service.
Regarding claim 13, Baek does not disclose wherein measuring the parameter of the signal is performed based on a physical layer filtering technique. Examiner takes official notice this feature is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to improve quality of service.
Regarding claim 14, Baek does not disclose wherein measuring the parameter of the signal is performed based on a radio resource control layer filtering technique. Examiner takes official notice this feature is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to improve quality of service. 

Regarding claim 17, Baek does not disclose wherein determining the occurrence of the trigger condition comprises comparing an offset between the parameter and a similar parameter of a different signal, to be used as a reference, to determine whether the offset achieves a threshold, wherein the beam management event configuration indicates the different signal. Examiner takes official notice this feature is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to improve quality of service. 
Regarding claim 18, Baek does not disclose wherein determining the occurrence of the trigger condition comprises: comparing the parameter to a threshold; and comparing an offset between the parameter and a similar parameter of a different signal, to be used as a reference, to determine whether the offset achieves a second threshold. Examiner takes official notice this feature is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to improve quality of service.

Regarding claims 20 and 30, Baek does not disclose wherein reporting the indication comprises transmitting the indication as uplink control information over an uplink control channel. Examiner takes official notice this feature is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek’s method in order to improve quality of service.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/THAI D HOANG/Primary Examiner, Art Unit 2463